Mr. Justice McSurely delivered the opinion of the court, Abstract of the Decision. 1. Brokers, § 48*—when entitled to commissions for procuring purchaser of real estate. In an action for commissions for procuring a purchaser for defendant’s real estate, a verdict for plaintiff held sustained by the evidence, it appearing that plaintiff procured a purchaser at the price he was authorized to sell and that defendant refused to sell at that price or at an increased price and then told plaintiff the property was not for sale, but subsequently sold the property to the purchaser at a greater price. 2. Evidence, § 476*—when weight of evidence does not depend on number of witnesses. The testimony of two or more witnesses does not necessarily have greater weight than the testimony of a single opposing witness.